MEMORANDUM *
In Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), the Supreme Court held that “when a state prisoner seeks damages in a § 1983 suit, the district court must consider whether a judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or sentence; if it would, the complaint must be dismissed unless the plaintiff can demonstrate that the conviction or sentence has already been invalidated.” Id. at 487 (emphasis added). Morgan Rhead appeals from the district court’s grant of summary judgment to the defendants under Heck. We reverse.
The defendants have the burden of showing that success by Rhead in his § 1983 action would necessarily imply the invalidity of his conviction under California Penal Code § 148(a). Sanford v. Motts, 258 F.3d 1117, 1119 (9th Cir.2001); see also Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1105 (9th Cir. 2000). They have not done so here. Nothing in the record reveals the factual basis of Rhead’s nolo plea to § 148(a). The fact section of the plea document was left blank, and no facts were presented at the plea colloquy in front of the California Superior Court. The state-court judge, who was in the best position to understand the factual basis of Rhead’s conviction, apparently saw no bar to any civil proceeding arising from Rhead’s nolo plea. We therefore hold that Rhead’s § 1983 suit, if successful, would not necessarily imply the invalidity of his conviction and thus is not Heck-barred.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.